DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (U. S. Patent No. 4,684,196).
As for Claim 1, Smith discloses a device for retaining a cord, said device comprising:
a body (Body of 10) having a first surface (interior surface of 12) and a second surface (interior surface of 11), said second surface spaced from or disposed at an angle relative to said first surface (see Fig. 2);
said body defining a recess (recess defined between legs 23 of 12) disposed on and extending along said first surface;

said body defining a bore extending between said first opening and said second opening to allow said cord to extend through said body (see annotated figures); and
a plurality of teeth (19a and 20a) extending from opposing walls of said recess for engaging said cord to retain said cord in a taut position.
2. The device as set forth in claim 1, wherein said second surface extends at an oblique angle from said first surface and wherein said recess extends toward said second surface (see annotated figures).
3. The device as set forth in claim 1, wherein said bore is arcuate in shape between said first opening and said second opening (see annotated figures).
4. The device as set forth in claim 1, wherein said bore is J shaped between said first opening and said second opening (see annotated figures).
5. The device as set forth in claim 1, wherein said recess and said second opening extend parallel to one another to form a generally U shaped pathway for said cord in said taut position (see annotated figures).
6. The device as set forth in claim 1 further including a pair of fingers (23) disposed adjacent said recess for receiving said cord, wherein said pair of fingers engage one another to define a closed position (23 engages in slots 22) and are moveable away from one another to define an open position (see Fig. 2); and
whereby said pair of fingers are biased in said closed position for securing said cord to said device in said taut position (see Fig. 2).
As for Claim 7, Smith discloses a device for retaining at least one cord, said device comprising:

said body defining a pair of recesses spaced from one another disposed on and extending along said first surface (see annotated figures);
said body defining a pair of first openings (see annotated figures) and a pair of second openings (see annotated figures), wherein one of said pair of first openings is disposed adjacent one of said pair of recesses (see annotated figures), and the other of said pair of first openings is disposed adjacent the other of said pair of recesses (see annotated figures);
wherein one of said pair of second openings is disposed on said second surface  (see annotated figures)and the other of said pair of second openings is disposed on said third surface (see annotated figures);
said body defining a first bore (see annotated figures) and a second bore (see annotated figures), with said first bore extending between one of said pair of first openings (see annotated figures) and one of said pair of second openings (see annotated figures) to allow said at least one cord to extend through said body, and with said second bore extending between the other of said pair of first openings and the other of said pair of second openings to allow said at least one cord to extend through said body (see annotated figures); and 
a plurality of teeth (see annotated figures) extending from opposing walls of each of said pair of recesses for engaging said at least one cord to retain said at least one cord in a taut position (see annotated figures).
8. The device as set forth in claim 7, wherein said second surface extends at an oblique angle from said first surface and wherein one of said pair of recesses extends toward said second surface (see annotated figures).
9. The device as set forth in claim 8, wherein said third surface extends at an oblique angle from said first surface and wherein the other of said pair of recesses extends toward said third surface (see annotated figures).
10. The device as set forth in claim 7, wherein said first bore has an arcuate shape and said second bore has an arcuate shape (see annotated figures).
11. The device as set forth in claim 7, wherein said first bore and said second bore are each J shaped (see annotated figures).

13. The device as set forth in claim 12, wherein said first portion of said at least one cord and said second portion of said at least one cord extend parallel to one another at said pair of second openings and said pair of recesses in said taut position (see annotated figures).
14. The device as set forth in claim 12, wherein said at least one cord  (cord not positively recited)is a first cord and a second cord, with first portion being a portion of said first cord and said second portion being a portion of said second cord (see annotated figures).
15. The device as set forth in claim 7, wherein said at least one cord is only one cord (cord not positively recited).
16. The device as set forth in claim 7 further including a pair of fingers (23) disposed adjacent each of said pair of recesses for receiving said at least one cord wherein said pair of fingers engage one another to define a closed position and are moveable away from one another to define an open position (see Fig. 2); and
whereby said pair of fingers are biased in said closed position for securing said at least one cord in said taut position (see Fig. 2).
17. The device as set forth in claim 7, wherein said second surface and said third surface are spaced from one another and extend parallel to one another from said first surface (see annotated figures).
As for Claim 18, Smith discloses a device for retaining a cord, said device comprising:
a body (body of 10) having a first surface (see annotated figures) and a second surface (see annotated figures), said second surface spaced from or disposed at an angle relative to said first surface;
said body defining a recess disposed on and extending along said first surface adjacent said first opening (see annotated figures);

said body defining a bore having an arcuate shape between said first opening and said second opening to allow said cord to extend through said body (see annotated figures);
a plurality of teeth extending from opposing walls of said recess for engaging said cord to retain said cord in a taut position (see annotated figures);
a pair of fingers (23) disposed adjacent said recess for receiving said cord, wherein said pair of fingers engage one another to define a closed position and are moveable away from one another to define an open position (see Fig. 2); and
whereby said pair of fingers are biased in said closed position for securing said cord to said device in said taut position (see Fig. 2).
19. The device as set forth in claim 18, wherein said bore is J shaped between said first opening and said second opening (see annotated figures).
20. The device as set forth in claim 18, wherein said recess and said second opening extend parallel to one another to form a generally U shaped pathway for said cord in said taut position (see annotated figures).

    PNG
    media_image1.png
    877
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    834
    691
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/DAVID M UPCHURCH/Examiner, Art Unit 3677